Exhibit 10.1
 
Prosperity Bank
1330 S. Harvard Ave.
Tulsa, Oklahoma  74112






March 5, 2015




Mesa Energy, Inc.
Armada Oil, Inc.
Armada Midcontinent, LLC
Attention: Randy M. Griffin, C.E.O.
5220 Spring Valley Road, Ste. 615
Dallas, Texas 75254




Re:           Seventh Amendment to Loan Agreement


Ladies and Gentlemen:


This letter (this “Amendment”) amends the Loan Agreement dated July 22, 2011,
among Mesa Energy, Inc., a Nevada corporation (“Borrower”); Armada Oil, Inc., a
Nevada corporation and Armada Midcontinent, LLC, an Oklahoma limited liability
company, (collectively, “Guarantors”); and Prosperity Bank, a Texas banking
association, successor by merger to The F&M Bank & Trust Company (“Lender”), as
previously amended by a First Amendment to Loan Agreement dated September 21,
2012, a Second Amendment dated October 1, 2012, a Third Amendment dated November
27, 2013, a Fourth Amendment dated December 19, 2013, a Fifth Amendment dated
April 10, 2014, and a Sixth Amendment dated May 30, 2014 (as amended, the “Loan
Agreement”).  Capitalized terms below not otherwise defined herein shall have
the meanings assigned in the Loan Agreement.


1.           Term Out of Revolving Loan.  (a) As of this date Borrower and
Lender desire to convert the Revolving Loan into a term loan and thus subsection
(a) of Section 1 of the Loan Agreement is amended to read as follows:


“1.           Loans. (a) Subject to the terms and conditions set forth in the
Loan Agreement and the other agreements, instruments, and documents executed and
delivered in connection therewith (collectively the “Loan Documents”), Lender
agrees to make a term loan to Borrower in the amount of $3,472,693.00 to
Borrower (the “Term Loan”) on the terms set forth in the Term Promissory Note
attached as Exhibit A to this Amendment (the “Term Note”), for the purpose of
converting all revolving debt of Borrower to Lender to term debt.  No further
advances shall be made on the Term Loan and no further Letters of Credit shall
be issued under the Loan Agreement.”


(b)           Subsection (g) of Section 1 of the Loan Agreement is hereby
amended to read as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
Mesa Energy, Inc.
Attention:  Randy M. Griffin, C.E.O.
March 5, 2015
Page 2 of 5

 
“(g)           The Term Loan, all other loans now or hereafter made by Lender to
Borrower, and any renewals or extensions of or substitutions for those loans,
will be referred to collectively as the “Loans.”  The Term Note, all other
promissory notes now or hereafter payable by Borrower to Lender, and any
renewals or extensions of or substitutions for those notes, will be referred to
collectively as the “Notes.”


(c)           The term “Revolving Loan” is hereby amended to be “Term Loan” and
the term “Revolving Note” is hereby amended to be “Term Note” wherever such
terms appear in the Loan Agreement.


2.           Collateral.  Borrower, Guarantors, and Lender wish to amend the
description of the collateral securing the Notes and Loans and thus Section 2 of
the Loan Agreement is amended in its entirety to read as follows:


“2.           Collateral.  (a)  Payment of the Notes, the Hedge Liabilities, all
obligations with respect to Letters of Credit, all other obligations, fees, and
expenses due pursuant to the Loan Agreement or the other Loan Documents, all
obligations, fees, and expenses with respect to treasury and cash management
services, and all other secured indebtedness under the Security Documents
(collectively the “Secured Obligations”) will be secured by the liens and
security interests created or described in the following (collectively the
“Security Documents”): (i)  a Kansas Mortgage dated April 10, 2014 executed by
Armada Midcontinent, LLC in favor of Lender, recorded in Book M116, page 482, in
the records of the Register of Deeds in Woodson County, Kansas and covering oil
and gas properties located in such county;  and (ii) any other security
documents now or hereafter executed in connection with the Loans, the Hedge
Liabilities, or any other Secured Obligations.  All oil and gas properties now
or hereafter mortgaged to Lender to secure the Loans, including the oil and gas
properties covered by the Security Documents, will be referred to as the
“Properties.”  If requested by Lender, Borrower and Guarantors will execute in
favor of Lender mortgages, deeds of trust, security agreements, or amendments,
in Proper Form (as defined below), mortgaging any additional oil and gas
properties and all additional interests in the Properties acquired by Borrower
or Guarantors so that Lender will continuously maintain under mortgage all of
the aggregate present value (as calculated by Lender in its sole discretion)
assigned to Borrower’s or Guarantors’ oil and gas properties based upon Lender’s
most-recent in-house evaluation.  The term “Proper Form” means in form,
substance, and detail satisfactory to Lender in its sole discretion, reasonably
exercised.”


3.           Borrowing Base.   Lender will no longer calculate a Borrowing Base
pursuant to Section 3 of the Loan Agreement, as the Revolving Loan has been
converted to the Term Loan and no further advances shall be made by Lender to
Borrower thereunder.  Notwithstanding the foregoing, all reporting requirements,
including, without limitation, those set forth in Subsection (d) of Section 9 of
the Loan Agreement shall remain in full force and effect.
 
4.           Financial Covenants.  Borrower, Guarantors, and Lender wish to
remove the financial covenants set forth in Section 8 of the Loan
Agreement.  Therefore, Section 8 of the Loan Agreement is hereby deleted in its
entirety.  Further, violations of the financial covenants set forth in Section 8
of the Loan Agreement occurring on or before the date of this Amendment are
hereby waived by Lender.
 
 
 

--------------------------------------------------------------------------------

 
 
Mesa Energy, Inc.
Attention:  Randy M. Griffin, C.E.O.
March 5, 2015
Page 3 of 5

 
5.           Fee.  Upon the execution hereof, Borrower shall pay to Lender an
origination fee of $8,681.73.


6.           Confirmations.  (a) As security for the Notes, Borrower and
Guarantors previously executed the Security Documents.  Borrower and Guarantors
ratify and confirm the Security Documents, acknowledge that they are valid,
subsisting, and binding, and agree that the Security Documents secure payment of
the Note and the Loans.


(b)           Borrower hereby represents to Lender that all representations and
warranties set forth in Section 6 of the Loan Agreement, with the exception of
the request and warranty set forth in Section 6(h), are true and correct as of
the date of execution of this Amendment, and Borrower is currently in compliance
with all covenants set forth in Section 7 of the Loan Agreement.


7.           Validity and Defaults.  The Loan Agreement, as amended, remains in
full force and effect.  Borrower and Guarantors acknowledge that the Loan
Agreement, the Term Note, the Security Documents, and the other Loan Documents
are valid, subsisting, and binding upon Borrower and Guarantors; no uncured
breaches or defaults exist under the Loan Agreement, as amended; and no event
has occurred or circumstance exists which, with the passing of time or giving of
notice, will constitute a default or breach under the Loan Agreement, as
amended.  Borrower and Guarantors ratify the Loan Agreement, as
amended.  Guarantors other than the Released Guarantors ratify and confirm the
Guaranties and acknowledge that they are valid, subsisting, and binding upon
such Guarantors.


8.           Fax and Email Provision.  This Amendment may be executed in
counterparts, and Lender is authorized to attach the signature pages from the
counterparts to copies for Lender and Borrower.  At Lender’s option, this
Amendment and the related Loan Documents may also be executed by Borrower and
Guarantors in remote locations with signature pages faxed or scanned and emailed
to Lender.  Borrower and Guarantors agree that the faxed or scanned and emailed
signatures are binding upon Borrower and Guarantors, and Borrower and Guarantors
agree to promptly deliver the original signatures for this Amendment and the
related Loan Documents by overnight mail or expedited delivery.  It will be an
Event of Default if Borrower and Guarantors fail to promptly deliver all
required original signatures.


9.           Captions.  Captions are for convenience only and should not be used
in interpreting this Amendment.


10.        Final Agreement.  (a)  In connection with the Loans, Borrower,
Guarantors, and Lender have executed and delivered this Amendment, the Loan
Agreement, and the Loan Documents (collectively the “Written Loan Agreement”).


(b)           It is the intention of Borrower, Guarantors, and Lender that this
paragraph be incorporated by reference into each of the Loan
Documents.  Borrower, Guarantors, and Lender each warrant and represent that
their entire agreement with respect to the Loans is contained within the Written
Loan Agreement, and that no agreements or promises have been made by, or exist
by or among, Borrower, Guarantors, and Lender that are not reflected in the
Written Loan Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
Mesa Energy, Inc.
Attention:  Randy M. Griffin, C.E.O.
March 5, 2015
Page 4 of 5

 
(c)           THE WRITTEN LOAN AGREEMENT, AS AMENDED, REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.


[Signatures on following pages.]
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Mesa Energy, Inc.
Attention:  Randy M. Griffin, C.E.O.
March 5, 2015
Page 5 of  5
 
 
If the foregoing correctly sets forth your understanding of our agreement,
please sign and return one copy of this Amendment.  Please call if you have any
questions.


Yours very truly,


Prosperity Bank, a Texas banking association, successor by merger to The F&M
Bank & Trust Company


/s/Craig Huston
By: ______________________________
Craig Huston,
Executive Vice President


Accepted and agreed to effective as of
the 5th day of March, 2015:


BORROWER:


Mesa Energy, Inc.,
a Nevada corporation
 
/s/Randy M. Griffin
By: _____________________________
Randy M. Griffin,
Chief Executive Officer


GUARANTORS:


Armada Oil, Inc.,
a Nevada corporation
 
/s/Randy M. Griffin
By: _____________________________
Randy M. Griffin,
Chief Executive Officer




Armada Midcontinent, LLC,
an Oklahoma limited liability company
By:           Mesa Energy, Inc., Sole Member
 
/s/Randy M. Griffin
By: _________________________
Randy M. Griffin,
Chief Executive Officer
 
Exhibits
Exhibit A – Term Note



 
 
 
 